ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                     )
                                                 )
S.C.A.-Shipping Consultants Associated Ltd.      )     ASBCA No. 61567
                                                 )
Under Contract No. N68171-l 7-P-0054             )

APPEARANCE FOR THE APPELLANT:                          Mr. Carlos A.I. Murialdo
                                                        Director

APPEARANCES FOR THE GOVERNMENT:                        Craig D. Jensen, Esq.
                                                        Navy Chief Trial Attorney
                                                       Scott E. Miller, Esq.
                                                        Trial Attorney
                                                        Fleet Logistics Center Sigonella
                                                        Naples, Italy

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: August 8, 2018


                                                     RJC~llEFORD
                                                     Administrative Judge
                                                     Vice Chairman
                                                     Armed Services Board
                                                     of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61567, Appeal of S.C.A.-Shipping
Consultants Associated Ltd., rendered in conformance with the Board's Charter.

       Dated:



                                                     JEFFREY D. GARDIN
                                                     Recorder, Armed Services
                                                     Board of Contract Appeals